DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 12, the cancellation of claims 6, 8, 10 – 11, 14, 25, & 27, and the addition of claims 29 – 30. Claims 12 – 13, 15 – 17, 19 – 24, 26 were previously withdrawn. Claims 1 – 4, 7, 9, 18, & 28 – 30 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 5, 7, 9, 18, & 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0305062 A1), in view of Cheah et al. (WO 2018/064947 A1, submitted by Applicant with IDS filed 8/21/2020), and Beer et al. (US 2010/0208349 A1).
With regard to claim 1, Choi et al. teach a transparent multilayered encapsulation film (paragraph [0005]) having optical functionality (Applicant’s “optical member”), which may function as an anti-reflection film (paragraph [0010]) comprising a 2O3 (alumina) layer (30) (Applicant’s “second transparent ceramic layer”) deposited on a substrate for an electronic device (paragraph [0036]), and then a second high density high refractive index layer (20) composed of Al2O3 (alumina) (paragraphs [0051] – [0052]) (Applicant’s “first transparent ceramic layer”) located between the substrate and the first low density low refractive index alumina layer (paragraphs [0051] – [0052] & [0063] – [0064], Fig. 2 below).

    PNG
    media_image1.png
    246
    413
    media_image1.png
    Greyscale

Applicant’s specification teaches, “It will be understood that element having “independent” compositions may have separate compositions that may be different compositions” (paragraph [0051]). The term “may” suggests the composition can be the same or different. Therefore, the alumina-based layers of similar composition taught by Choi et al. meet Applicant’s claim limitation of “wherein the alumina-based first transparent ceramic layer and the alumina-based second transparent ceramic layer have independent compositions.”
Choi et al. fail to teach the alumina-based first transparent ceramic layer and the alumina-based second transparent ceramic layer independently include a phase-separation additive, wherein a concentration of the phase-separation additive of the 
Cheah et al. teach an anti-reflective film for display devices, such as smart phones and tablets comprising screens formed of multiple layers, including alternating layers of alumina (Al2O3) (paragraphs [0001] – [0002], Fig. 65 shown below). Dopants include one or more of the following: sodium oxide or calcium oxide (paragraph [0030]) (Applicant’s “phase separation additive”). The transmittance and hardness can be manipulated by the doping ratio and doping materials. Additionally, unique dopant and doping ratios of the alumina (sapphire) thin films serve as a unique identifier for manufacturers to track their product (paragraphs [00275] – [00278]). Cheah et al. teach the ratio of sapphire: doping element has a ratio of 1:1 to 1:3 in each layer (paragraphs [0031] & [00276]).

    PNG
    media_image2.png
    537
    406
    media_image2.png
    Greyscale

Therefore, based on the teachings of Cheah et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to dope the alumina layers taught by Choi et al. with sodium oxide or calcium oxide in order to improve the overall 
Choi et al. do not explicitly teach the first layer (high density layer) has a non-porous structure and the second layer (low density layer) has a porous structure.
Beer et al. teach flexible material for optical applications, such as anti-reflective layers (paragraph [0003]), comprising alumina layers (paragraph [0060]) that are high refractive index layer or low refractive index layers formed as, respectively, non-porous or porous layers (paragraphs [0044] – [0048]). The layers have a pore volume of 0.1 ml/g to 2.5 ml/g (paragraph [0051]). The pore volume is equal to the inverse of the density. Therefore, the density is in the range of 0.4 g/ml to 10 g/ml. Refractive index of the porous and nanoporous layers are influenced by the porosity. An increase in porosity (lower density) lowers the refractive index (paragraph [0053]).
Therefore, based on the teachings of Beer, it would have been obvious to one of ordinary skill in the art to adjust the porosity, and thus the density, of each aluminum oxide layer in the stack taught by Choi et al. in order to achieve the desired refractive index desired for the anti-reflective stack.
Absent a showing of criticality with respect to porosity/density for each alumina layer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the porosity/density through routine experimentation in order to achieve the desired refractive index for each layer in the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 3, as discussed above for claim 1, Choi et al. teach the high refractive index layer (3) has high density (Applicant’s “first layer”) and the low refractive index layer (2’) has low density (Applicant’s “second layer”).
With regard to claim 4, Choi et al. and Cheah et al. fail to teach the first layer (high refractive index high density alumina layer) has a density of about 2.8 g/cm3 to about 3.5 g/cm3, and second layer (low refractive index low density alumina layer) has a density of about 1.8 g/cm3 to about 2.5 g/cm3.
With regard to claim 5, Choi et al. do not teach the thickness of the alumina-based layers.
Cheah et al. teach an anti-reflective film for display devices, such as smart phones and tablets comprising screens formed of multiple layers, including alternating layers of sapphire (alumina/Al2O3) (paragraphs [0001] – [0002], Fig. 65 shown below). The thickness of each sapphire thin film is between 10 – 1000 nm (paragraph [0034]), which includes Applicant’s claimed thickness of about 50 nm to about 150 nm for the first layer and a thickness of about 20 nm to about 100 nm for the second layer. The transmittance and hardness of the anti-reflective film can be manipulated by the thickness of each alumina film (paragraph [00275]).
Therefore, based on the teachings of Cheah et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the alumina layers 
With regard to claim 7, Cheah et al. teach dopants include sodium oxide or calcium oxide (paragraph [0030]) phase separation additive includes Na2O, CaO, or any combination thereof.
Cheah et al. teach an anti-reflective film for display devices, such as smart phones and tablets comprising screens formed of multiple layers, including alternating layers of alumina (Al2O3) (paragraphs [0001] – [0002], Fig. 65 shown below). Dopants include sodium oxide or calcium oxide (paragraph [0030]). The transmittance and hardness can be manipulated by the doping ratio and doping materials. Additionally, unique dopant and doping ratios of the alumina (sapphire) thin films serve as a unique identifier for manufacturers to track their product (paragraphs [00275] – [00278]).

    PNG
    media_image2.png
    537
    406
    media_image2.png
    Greyscale

Therefore, based on the teachings of Cheah et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to dope the alumina layers taught by Choi et al. with sodium oxide or calcium oxide in order to improve the overall 
With regard to claim 9, Choi et al. fail to teach the independent compositions of the first and second transparent ceramic layers include a material selected from MgAl2O4, aluminum oxynitride, or any combination thereof.
Cheah et al. teach other dopants, such as spinel (MgAl2O4), may be incorporated into the aluminum oxide thin film coating for improving the hardness of the film (paragraph [00285]).
With regard to claim 18, Choi et al. teach the optical member is used within a display device (paragraph [0005]).
With regard to claim 28, as shown in Fig. 2 above, Choi et al. show the low (second) alumina-based transparent ceramic layer is directly on the first transparent ceramic layer and is directly on the high (first) alumina-based transparent ceramic layer, which is directly exposed to an exterior of the encapsulation film (Applicant’s “optical member”).
With regard to claims 29 – 30, as discussed above for claim 1, Cheah et al. teach adding dopants (phase-separation additives, such as Na2O or CaO, to each aluminum layer based on the desired level of hardness. None of the references cited above teach the alumina-based first transparent ceramic layer and the alumina-based second transparent ceramic layer each independently comprise MgAl2O4, as a matrix material.
As discussed above for claim 9, Cheah et al. teach other dopants, such as, MgO may be incorporated into the aluminum oxide thin film coating in a 1:1 ratio of Al2O3 and 2O4) for improving the hardness of the film (paragraph [00285]). A 1:1 ratio of Al2O3 and MgO suggests the matrix material MgAl2O4.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. & Cheah et al., as applied to claim 1 above, and further in view of Bellman et al. (US 2018/0011225 A1).
Choi et al. fail to teach the high refractive index values and the low refractive index values for the first and second alumina layers, respectively.
Bellman et al. teach a display device an antireflective layer (130) comprising alternating low refractive index layers (130A) composed of Al2O3 with minimum nitrogen content (Applicant’s “alumina-based second transparent ceramic layer”) and high refractive index (RI) layers (130B) composed of Al2O3 with a minimum oxygen content (Applicant’s “alumina-based first transparent layer”) (paragraph [0077]), such that at least one low refractive index layer (130A) (Applicant’s second layer) is deposited on at least one high refractive index layer (130B) (Applicant’s first layer).
Bellman et al. teach term “high refractive index” (“high RI”) refers to a refractive index range of about 1.7 to about 2.5 and the term “low refractive index” (“low RI”) refers to a refractive index range of about 1.3 to about 1.7 and (paragraph [0075]), which overlaps, respectively, with Applicant’s claimed ranges of about 1.55 to about 1.65 for the first layer and about 1.3 to about 1.5 for the second layer. The ranges for low RI, high, RI, and medium RI may overlap, but the layers of the anti-reflectiving coating has the general relationship discussed have regarding low RI, high RI, and medium RI (paragraph [0075]).  The high refractive index exhibits high hardness, low reflectance, 
Therefore, based on the teachings of Bellman et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide the desired optical properties, hardness and abrasion resistance to a display device when the refractive index values for the high RI and low RI layers taught by Choi et al. are within the ranges taught by Bellman et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues, “…the application shows that providing an optical member having a porous alumina-based ceramic material having a glass-free composition (‘silica-free composition) that is separated into a porous layer (an alumina-based second transparent layer) and a non-porous high hardness layer (an alumina-based first transparent ceramic layer) provides improved optical properties and mechanical characteristics compared with an optical member that includes only the non-porous, high hardness layer and does not include the porous layer, thereby showing the ‘porous’ alumina-based second transparent ceramic layer with the ‘non-porous’ alumina-based first transparent ceramic layer provides a ‘marked difference’ in said mechanical and optical properties in relation to simply providing a high-hardness layer and thus is critical and provide new and unexpected results that are neither taught nor discussed in the cited art…” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has not demonstrated new and unexpected results. One of ordinary skill in the art would expect greater mechanical strength for a higher density (low porosity) material compared to a low density (high porosity) material. Applicant has merely shown predictable, increased strength (mechanical properties) one of ordinary skill in the art would expect for a non-porous (high density) material compared to a porous (low density) material.
Second, based on the teachings of the prior art, one of ordinary skill in the art would expect a material doped with metal oxides (Na2O, CaO, MgO) to have high mechanical strength.
Third, as noted in the rejection, the prior art teaches non-porous high refractive index layers and porous low refractive index layers. The cited prior art demonstrates is well known in the art that there is a correlation between low porosity (e.g. non-porous) and higher reflective (optical) properties. Therefore, Applicant has failed to demonstrate unexpected results because Applicant’s improved properties are expected.

Applicant argues, “Applicants submit that one having ordinary skill in the art would not be motivated to modify Choi’s first thin film (2’), having a low density and a low refractive index, to have a porous structure in view of Beer’s alleged description of a thin layer being porous or nanoporous and containing inorganic nanoparticles. This is because Applicants submit that it is hardly possible to fabricate a porous thin film by 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, 
Choi teaches the first and second thin films of their invention is deposited by PVD process can be deposited having different densities (paragraphs [0054], [0065], & [00143]).
Cheah et al. teach the alumina (sapphire) thin films are between 10 – 1000 nm (paragraph [0034]) and deposited using e-beam evaporation or sputtering deposition process (paragraphs [0026], [0040], & [00206] – [00208]). Beer et al. teach the porous and non-porous alumina layers are prepared by sputtering in a vacuum or sol-gel wet process (paragraph [0016]), each having thicknesses as low as 0.2 µm (200 nm) (paragraphs [0044] – [0045]). Sputtering deposition is a physical vapor deposition (PVD) method. Therefore, contrary to Applicant’s assertion, the cited prior art has demonstrated it is possible to deposit porous thin films of alumina via a PVD method.
Applicant has presented no evidence to support their argument that fabrication of a porous thin film is not possible using PVD method. Attorney argument I not evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulz, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).

Applicant argues, “Even if it were interpreted to be possible in view of Choi to adjust a density and/or refractive index of a film using the PVD processes, which Applicants do not concede and consider here solely for the purpose of argument, Applicants submit that it is hardly possible to form pores in a film while forming a film by PVD. A modification to Choi to enable such porous thin film and low refractive index to be prepared would, at the very least, change the principle of operation of the methods of fabrication of Choi” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Beers et al. teach the nonporous and nanoporous alumina layers may be formed using a sputtering (PVD) method. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781